Name: Decision of the EEA Joint Committee No 88/1999 of 25 June 1999 amending Annex XX (Environment) to the EEA Agreement
 Type: Decision
 Subject Matter: construction and town planning;  deterioration of the environment;  environmental policy;  European Union law
 Date Published: 2000-11-23

 Avis juridique important|22000D1123(13)Decision of the EEA Joint Committee No 88/1999 of 25 June 1999 amending Annex XX (Environment) to the EEA Agreement Official Journal L 296 , 23/11/2000 P. 0049 - 0050Decision of the EEA Joint CommitteeNo 88/1999of 25 June 1999amending Annex XX (Environment) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XX to the Agreement was amended by Decision No 59/1999 of the EEA Joint Committee of 30 April 1999(1).(2) Commission Directive 98/15/EC of 27 February 1998 amending Council Directive 91/271/EEC with respect to certain requirements established in Annex I thereof(2), is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following shall be inserted in point 13 (Council Directive 91/271/EEC) in Annex XX to the Agreement before the adaptation: ", as amended by:- 398 L 0015: Commission Directive 98/15/EC of 27 February 1998 (OJ L 67, 7.3.1998, p. 29)."Article 2The texts of Directive 98/15/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 26 June 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 25 June 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 284, 9.11.2000.(2) OJ L 67, 7.3.1998, p. 29.